DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of 1-6 claims is the inclusion of the limitations of, as claimed in the combination:
nozzle sensors comprising a first subset and a second subset, each nozzle sensor among the plurality of nozzle sensors of the first subset electrically coupled to a first control line by a respective switch among a first group of switches, and each nozzle sensor among the plurality of nozzle sensors of the second subset electrically coupled to a second control line by a respective switch among a second group of switches; and a control circuit to perform a current leakage test of the plurality of nozzles using the first control line and the second control line.
The primary reason for the allowance of claims 7-12 is the inclusion of the limitations of, as claimed in the combination:
 a pull-down line electrically coupled to the plurality of nozzle sensors; a pull-up line electrically coupled to the plurality of nozzle sensors by a different respective switch; the fluid ejection die to perform a current leakage test of the plurality of nozzle sensors responsive to maintenance of a low bias voltage using the pull- down line and application of a high bias voltage using the pull-up line.
The primary reason for the allowance of claims 13-15 is the inclusion of the steps of, as claimed in the combination:
generate an alternating bias among the plurality of nozzle sensors using a pull-down line and a pull-up line; apply a test voltage to a subset of the plurality of nozzle sensors using the pull-up line and maintain a low bias voltage on a remainder of the plurality of nozzle sensors using the pull-down line; and perform the current leakage test of the plurality of nozzle sensors responsive to application of the test voltage and the low bias voltage of the remainder of the plurality of nozzle sensors.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896